DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 12 have been amended.  Claims 7-11 and 18-22 are withdrawn from the consideration.  Claims 1-6 and 12-17 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilding (US 2014/0195492) in view of Boles et al. (US 2018/0225321) and in further view of Ansaloni et al. (US 20130198455).

Regarding claim 1, Boles teaches a computer-implemented method of deleting one or more records from a log-structured merge (LSM) tree based storage system ([0024]) during a merge operation ([0025]), comprising: 

setting a data marker in a second record ([0076] “extent is no longer required or relevant and thus is marked for deletion from the LSM tree”) in the virtualization layer (see NOTE below) of the storage system ([0037], [0045] where logic elements 120 is a virtualization layer), 
selecting a set of one or more records in the virtualization layer of the storage system to be written to an extent of a physical storage layer of the storage system in a merge operation, each of the one or more records being associated with the first key ([0056]-[0057], [0072]); 
discarding before performing the merge operation, from the set of one or more records, the data marker and the second record based at least in part on a determination that the first record having the initial-flag set is an oldest record in the set ([0031], [0057]) and the second record having the data marker set is a newest record in the set ([0069]-[0070], [0072]); and 
performing the merge operation to write a remaining set of non-discarded records of the set of one or more records to the extent of the physical storage layer of the storage system ([0057]-[0058], [0072]) (see NOTE below).

Wilding does not explicitly teach, however Boles discloses the initial-flag indicating that the first record is associated with a first key ([0038], [0041]-[0042]) that is not associated with any other active record ([0048], [0134], [0155], [0162]); and the second record being associated with the first key and the data marker indicating that a value associated with the first key is designated to be deleted from the storage system  ([0047], [0236], [0340]).

	
NOTE Wilding teaches LSM database, which provides a logical structure in a multi-tenant environment.  Although not explicitly disclosed the LSM “a logical construct on top of the database” is construed to be a virtualization layer.  Record transactions are written twice, first into LSM structure and then into a persistent location and flushed to the extent (i.e. physical storage), which is analogous to the applicant’s own specification.  Wilding also teaches that 
However, to merely, such reasoning Ansaloni discloses discarding before performing the merge operation [0075], 
virtualization layer of the storage system ([0027] “caches are tagged physically, but some may be tagged virtually”, C5 “translations of virtual references located in each entry of said subset of entries into physical references”) and 
note, Ansaloni also discloses “record is associated with a first key that is not associated with any other active record” [0009], [0048].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wilding to include deleting unreferenced object from virtual layer before writing them to a physical layer as disclosed by Boles.  Doing so would allow for new objects to be recorded in the free entries, which reduces latency while executing a process and thus, accelerated and consequently consumes less power (Ansaloni [0052]).

Claim 12 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 13, Wilding as modified teaches the method and the system, wherein the first record and the second record are the same record, being the only records in the set (Boles [0206], [0310], [0318], Wu [0053]).

Regarding claims 3 and 14, Wilding as modified teaches the method and the system, wherein the set of one or more records are all selected based on having associated transaction times that are after a point in time T (Boles [0160], [0165], Wilding [0058], [0074]) at which a scan operation began (Boles [0107]-[0108], [0217], [0357]-[0358], [0366], Wilding [0063]).

Regarding claims 4 and 15, Wilding as modified teaches the method and the system, further comprising setting an initial flag in a third record when the third record is the oldest record in the set and the merge operation writes records into a lowest extent in the storage system (Wilding [0025], [0035], [0037], [0055], [0074], Boles [0045] as in a lowest key in a key-tree corresponds to a lowest storage in a tree, i.e. “lowest tree-level”, [0343], [0359]-[0360]).

Regarding claims 5 and 16, Wilding as modified teaches the method and the system, further comprising, prior to setting the initial-flag in the first record: 
executing a search for active records having a same key as the first record in the storage system (Boles [0106], [0339]-[0340], Wu [0106], [0112]); and setting the initial flag of the first record when the search yields no records stored in the storage system having the same key as the first record (Boles [0110], [0168], [0170], [0310], [0334], Wu [0089], [0152]).

Regarding claims 6 and 17, Wilding as modified teaches the method and the system, wherein the search and determination of setting the initial-flag in the first record (Boles [0038], [0041]-[0042]) occurs when the first record is inserted into the storage system (Boles [0072], [0164], Wilding [0026], [0056], [0069]).

Conclusion
Applicant's arguments, filed 02/05/2021, in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	February 20, 2021